                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA, the                       §
STATE OF TEXAS, ex rel.                             §
HICHEM CHIHI,                                       §
                                                    §
              Plaintiff-Relator,                    §
                                                    §      CIVIL ACTION NO. 4:18-cv-00123
v.                                                  §
                                                    §
CATHOLIC HEALTH INITIATIVES, et al.                 §
                                                    §
              Defendants.                           §


               NOTICE OF APPEARANCE OF ADDITIONAL COUNSEL

       Please take notice that the undersigned attorney is entering an appearance in the above-

styled and numbered cause as co-counsel of record (along with attorney-in-charge, R. Chad

Geisler) for Defendants Leachman Cardiology Associates, Zvonimir Krajcer, M.D., Dewitt

Leachman, M.D., and Alberto Lopez, M.D. (collectively, “Leachman Cardiology”):

                                        James B. Hicks
                                   Texas Bar No. 24094720
                                301 Congress Ave., Suite 1700
                                     Austin, Texas 78701
                                 Telephone: (512) 482-3544
                                  Facsimile: (512) 472-0721
                               Email: jhicks@germer-austin.com

       Leachman Cardiology respectfully requests that the above attorney be added to the

docket in the above-entitled case and be included on all correspondence and service lists. Please

provide copies of all correspondence, pleadings or other documents in this case to both Mr.

Hicks and Mr. Geisler going forward. R. Chad Geisler remains lead counsel and attorney-in-

charge for Leachman Cardiology.

       DATED this the 12th day of December 2019.
                                              Respectfully submitted,

                                              GERMER BEAMAN & BROWN PLLC
                                              301 Congress Avenue, Suite 1700
                                              Austin, Texas 78701
                                              (512) 472-0288
                                              (512) 472-9260 Facsimile


                                              By: /s/ James B. Hicks
                                                   R. Chad Geisler
                                                   Attorney-In-Charge
                                                   Texas Bar No. 00793793
                                                   cgeisler@germer-austin.com
                                                   James B. Hicks
                                                   Texas Bar No. 24094720
                                                   Jhicks@germer-austin.com

                                              ATTORNEYS FOR DEFENDANTS
                                              LEACHMAN CARDIOLOGY ASSOCIATES,
                                              ZVONIMIR KRAJCER, M.D.,
                                              DEWITT LEACHMAN, M.D., AND
                                              ALBERTO LOPEZ, M.D.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 12, 2019, a true and exact copy of the
foregoing pleading has been filed electronically. Notice of this filing will be sent by operation of
the Court’s electronic filing system to all parties indicated on the electronic filing receipt.

                                              By: /s/ James B. Hicks
                                                  James B. Hicks




                                                 2
